Exhibit 10.1
 
SUMMARY OF FISCAL 2011 SALARY AND ANNUAL CASH INCENTIVE COMPENSATION
FOR NAMED EXECUTIVE OFFICERS


The base salary for each named executive officer of Hooker Furniture Corporation
(the “Company”) for the 2010 calendar year will be:
 

   
Base Salary
 
Paul B. Toms, Jr., Chairman, President and CEO
  $ 309,325  
E. Larry Ryder, EVP – Finance and Admin., and CFO
    274,562  
Alan D. Cole, President and CEO – Upholstery
    300,000  
Bruce R. Cohenour, EVP – Marketing
    252,000  ¹
Raymond T. Harm, SVP – Sales
    222,780  
Michael P. Spece, SVP – Merchandising and Design
    215,000  
  ¹ - Effective December 1, 2009
       

 
The annual cash incentive for each named executive officer for the Company’s
2011 fiscal year, which ends January 30, 2011, has two components:
 
·  
A base incentive, which is based on income before income taxes (and before the
executive bonus accruals) of the Company or one of its divisions based on the
Company’s audited year-end financial statements for fiscal 2011;

 
·  
Plus or minus an individual performance factor based on the executive’s
performance with respect to individual performance goals, determined at the
Compensation Committee’s discretion, which is expressed as a percentage of the
executive’s base incentive.

 
The annual cash incentives for the Company’s named executive officers for the
2011 fiscal year are as follows:


Named Executive Officer
Base Annual Cash Incentive
Individual Performance Factor
Paul B. Toms, Jr.
0.75% of the Company’s consolidated pre-tax income in excess of a specified
threshold amount
Plus or minus 25.0%
E. Larry Ryder
0.65% of the Company’s consolidated pre-tax income in excess of a specified
threshold amount
Plus or minus 12.5%
Alan D. Cole
5.0% of pretax operating income for the Company’s Sam Moore upholstered
furniture division; plus
4.0% of operating income for the Company’s Bradington-Young upholstered
furniture division
Plus or minus 12.5%
Bruce R. Cohenour
0.60% of the pre-tax income of the Company’s wood and metal furniture division
in excess of a specified threshold amount
Plus or minus 12.5%
Raymond T. Harm
0.50% of the pre-tax income of the Company’s wood and metal furniture division
in excess of a specified threshold amount
Plus or minus 12.5%
Michael P. Spece
0.50% of the pre-tax income of the Company’s wood and metal furniture division
in excess of a specified threshold amount
Plus or minus 12.5%


